DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 
15 March, 2022. In view of this communication, claims 1-2, 4-12, 14-15 are now pending in this application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first
inventor to file provisions of the AIA .
Response to Arguments and Amendments
Applicant's arguments filed 15 March, 2022 have been fully considered but they are not persuasive. The Applicant has made amendments to the independent claim 1 by combining it with claim 13, made changes to its dependents 2, 4-12, 14-15 and cancelled claims 3 and 13. This may necessitate new prior art search and application of new references as and when required.
With respect to 35 U.S.C 102 and 103 rejections, the Applicant provides several arguments to which the Examiner will respond accordingly:
Applicant Argument 1: Harrington discloses a method and system for braking a motor in a high lift system of an aircraft having torque limiters 54, 56 for limiting torque exerted through respective transmission shafts 30, 32, thereby limiting potential damage due to high torque to the transmission shafts and to control surfaces connected to the transmission shafts (see paragraphs [38] to [40] and Figure 1, for example). 
 Amended claim 1 is directed to a TRAS comprising a torque limiter. There is no disclosure in Harrington of a TRAS or the use of its system in a TRAS. Therefore, the subject-matter of amended claim 1 is novel over Harrington for at least this reason. 

Examiner Response 1: The examiner respectfully disagrees with the above assertion. MPEP2111.02 states that “ If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999)”. Therefore, the addition of the intended use limitation(Thrust reverser actuation system, TRAS) is not sufficient to overcome Harrington.
Applicant Argument 2: Davies811 discloses a TRAS comprising an actuation system with a plurality of motors, each actuator being driven by a respective motor (see paragraph [0030]). Davies811 mentions jamming of an actuator in paragraph [0033], but the described advantage of the system of Davies811 is that the provision of individual motors for each actuator enables the use of lighter actuators. 
There is no mention of a torque limiter in the system of Davies811, of driving a plurality of actuators from a single motor or that the motor is an electric motor. Therefore, amended claim 1 is novel over this prior art document for at least this reason. 

Examiner Response 2: Examiner respectfully disagrees with the above assertion. With respect to amended claim 1, examiner is still using Harrington to reject the claim as shown in the Office Action section below and as per the Examiner response 1. Harrington discloses a plurality of  actuators (341, 34) being driven by a motor (22) and also discloses a torque limiter(60)[Para 0042].  Therefore, the above argument relative to Davies811 reference is moot. 

Applicant Argument 3: The claimed invention is based on an inventive discovery that the design of a conventional TRAS can be improved. Through recognizing that a torque limiter can be positioned at an upstream end of the transmission system to connect the motor output shaft of the electric motor to the input end of the drive shaft, it has been recognized that previously experienced damage to multiple actuators of the TRAS can be avoided. Indeed, it has been found that a lighter design of TRAS can be used because the loads that need to be accommodated in the design can be reduced by positioning the torque limiter in this way, meaning that the components do not need to be as bulky as in a  
conventional TRAS to withstand excessive torsional loads. Therefore, Harrington is not a suitable starting point for the assessment of the inventive step of the invention of amended claim 1. 
Examiner Response 3: Examiner agrees that the conventional TRAS can be improved with a torque limiter, however the examiner respectfully disagrees with the above assertion that Harrington is not a suitable starting point for the reasons stated above in Examiner Response 1.

Applicant Argument 4: Even if the skilled person were to consider Harrington to be a suitable starting point, there is still nothing in Harrington that would suggest to the skilled person that its high-lift system 
Examiner Response 4: The examiner respectfully disagrees with the above assertion. Although the use case of Harrington is not for the TRAS, it would be well within the reach of the skilled person in the art to apply the concept of  torque limiter to the TRAS.

Applicant Argument 5: In the Office Action, in relation to claim 13, it is stated that the skilled person would find it obvious to have formed the actuation system of Harrington and used it for the thrust reversal system function as taught by Davies811. In other words, the position is taken that the skilled person would readily have conceived of taking the high-lift system in Harrington and putting it in the TRAS context of Davies811. However, this would require completely discarding the existing system in Davies811 and then adapting the high-lift actuation system of Harrington to be suitable for TRAS functionality. 
As set out above, it is not obvious that the high-lift system of Harrington is suitable for TRAS functionality, and there is no teaching in Harrington that implies that this is the case. Furthermore, there is simply no motivation in either Harrington or Davies811 to extract only the feature of the system in Davies811 being directed to a TRAS to the high-lift system in Harrington. That is, absent the teachings of the present application (e.g., without hindsight) there is no motivation to combine the references.
Examiner Response 5: As stated above, the Examiner agrees that adding a torque limiter will be an improvement to the TRAS which would be naturally recognized by one skilled in the art. The applicant discloses the field issues faced by the current TRAS and therefore it would be natural for the applicant to look for readily usable solutions within the same product group.

Applicant Argument 6: As mentioned above, Davies811 is directed to a TRAS comprising an actuation system with a plurality of motors, each actuator being driven by a respective motor. However, the system in amended claim 1 requires that a single electric motor drives more than one actuator. Therefore, Davies811 teaches away from the system of amended claim 1. There is no motivation for the skilled person to modify the TRAS of Davies811 to  
provide the invention of amended claim 1, and hence, amended claim 1 is inventive of Davies811 for at least these reasons. 
Examiner Response 6: In light of the amended claims, Examiner has examined the amended claims 1-2, 4-12, 14-15  in the Office Action sections below, the details of which is presented below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being
anticipated by Harrington et al. (US20190061531A1) hereinafter referred to as “Harrington”.
Applicant’s arguments rely on language solely recited in preamble recitations in claim 1. When reading the preamble in the context of the entire claim, the recitation “A thrust reverser actuation system (TRAS) of an aircraft, the TRAS “ is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
	Regarding Claim 1, Harrington discloses (Fig 1 below) a thrust reverser (please see explanation above)actuation system (TRAS) of an aircraft [Para 0002, 0003] comprising: an electric motor (22) [Para 0003] having a motor output shaft (221); a first actuator (341); and a transmission system [Para 0039] 

    PNG
    media_image1.png
    507
    640
    media_image1.png
    Greyscale

Regarding Claim 2, Harrington further discloses (Fig 1 above) the TRAS (please see explanation above) [Para 0002, 0003] as claimed in claim 1, wherein the drive shaft (300) comprises a flexible drive shaft and/or the output end (302) of the drive shaft connects to a gearhead [Para 0002, 0003] at the input of the first actuator (341).
or the output end of the drive shaft connects to a gear head”. If the claim is amended to “flexible shaft and the output end of the drive shaft connects to a gear head”, the claim would be rejected over Harrington in view of Davies (US 20170204811 A1), hereinafter referred to as Davies811.
Regarding Claim 4, Harrington further discloses (Fig 1 above) [Para 0002, 0036],  the TRAS (please see explanation above) as claimed in claim 1, wherein the actuation system comprises additional actuators (34) that are linked to the first actuator (341) by transmission shafts (30) connecting the first actuator (341) to the additional actuators (34) to deliver torque to each of the additional actuators.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Harrington, in view of Piper (GB2043834A) hereinafter referred to as “Piper”.
Regarding Claim 5, Harrington discloses (Fig 1 above) the TRAS as claimed in claim 1, wherein the additional actuators (34) are configured to be driven by the electric motor (22) through first and second transmission shafts (30, 32) connecting the first actuator (341) to first and second gearheads 
Piper discloses (Fig 2, 3 below) a flexible drive shaft (10, 32, 34, 12). 
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed an actuation system of Harrington, wherein the multiple geared actuators are driven by first and second transmission shafts which are of the flexible type as taught by Piper, in order to be able to transmit torque through shafts that are not concentric, as well as address any tolerance related fit issues between the transmission shafts and the output shaft from the electric motor. 

    PNG
    media_image2.png
    757
    471
    media_image2.png
    Greyscale

Claims 6 - 10  are rejected under 35 U.S.C. 103 as being unpatentable over Harrington, in view of Davies(US 20170276183 A1) hereinafter referred to as “Davies183”.
Regarding Claim 6, Harrington discloses the TRAS as claimed in claim 1. Harrington does not disclose physically that the torque limiter comprises: an input shaft coupled to the electric motor; an output shaft; a torsion spring, wherein the torsion spring has a first end coupled to the input shaft and a second end coupled to the output shaft, and wherein the torsion spring is torsionally preloaded; and a jammer coupled to the input shaft and the output shaft, wherein the jammer is configured to stop rotation of the input shaft and ground torque in response to relative rotation between the input shaft and the drive shaft.
Davies183 discloses (Fig 2, 3 below) the torque limiter (24) comprises : an input shaft (56) coupled to the electric motor (8) ; an output shaft (50) ; a torsion spring (80), wherein the torsion spring (80) has a first end (84) coupled to the input shaft (56) and a second end (82) coupled to the output shaft (50), and wherein the torsion spring (80) is torsionally preloaded [Para 0005]; and a jammer (78) coupled to the input shaft (56) and the output shaft (50), wherein the jammer (78) is configured to stop rotation of the input shaft (56) and ground torque in response to relative rotation between the input shaft and the drive shaft [Para 0005].
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have formed the actuation system of Harrington and modified it with the physical torque limiter device as taught by Davies183, in order to have a single physical device without a torque sensor that can quickly ground the torque when the torque value exceeds a pre-determined value to prevent a catastrophic failure of the entire system due to application of excessive torque to the jammed area. (although Harrington also possesses a torque limiting function, it uses the signal from a torque sensor to cut power from the motor to the drive which has the inherent disadvantage of latency and additional component related failure modes).

    PNG
    media_image3.png
    496
    708
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    476
    706
    media_image4.png
    Greyscale

Regarding Claim 7, Harrington, in view of Davies183, discloses the TRAS as claimed in Claim 6. Harrington, in view of Davies183, further discloses [Davies183, Para0052] the ratio of a minimum torque limiter setting, determined by the torsion spring preload, and a torque required to drive the TRAS is at least 11:10.(the cited prior art calls out the ratio of the minimum operating torque to desired setting of torque limiter where jamming happens to be 1:1.08 which is the same as the ratio of the desired torque limiter setting to normal operating torque is 10.8 :10 which is approximately same as 11:10. It is also implicit to the person skilled in the art that any value above 10.8:10 will also work as the principle of operation of the torque limiter works on the basis of minimum torque setting for normal operation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the actuation system of Harrington in view of Davies183, and have the ratio of a minimum torque limiter setting and torque to drive the TRAS, as taught by Davies183, in order to ensure that there is reasonable separation between the two torques to account for product and manufacturing variation. (also, MPEP 2144.05 states that prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art).
Regarding Claim 8, Harrington, in view of Davies183, discloses the TRAS as claimed in claim 6. Harrington, in view of Davies183, further discloses (Davies183, Fig 2, 3 above and Fig 4 below) the input shaft (56) and the output shaft (50) of the torque limiter (24) are concentrically coupled ( 241, Fig 3) for torque transmission within the jammer (78) and the input shaft (56) of the torque limiter (24) has a portion that extends axially parallel to and radially inwards (56, 50, Fig 3) of a portion of the output shaft (50), the portion of the output shaft (50) comprising a plurality of teeth (Fig 4, 68) separating a plurality of roller elements (Fig 4, 60) within the jammer (Fig 4) [Para 0011, 0012].

    PNG
    media_image5.png
    465
    471
    media_image5.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have formed the actuation system of Harrington and have the torque limiter along with the jamming mechanism as taught by Davies183, in order to ensure that that during normal operation, the input and output shafts are communicating the torque to the actuators through the preloaded torsion spring and when the torque exceeds the normal operating value, the jammer grounds the torque to the surrounding structure, thus preventing catastrophic failure of the entire drive system [Para 0005].
Regarding Claim 9, Harrington, in view of Davies183, discloses the TRAS as claimed in claim 6. Harrington, in view of Davies183, further discloses [Davies183, Para 0007] the torque limiter (24) further comprises: coupling pins (Fig 3 above, 88, 90) extending radially through openings (Fig 2 above, 86) in the input shaft (56) and the output shaft (50), the coupling pins (88, 90) connected to the torsion spring (80), wherein the openings (86) extend in a radial direction when viewed in lateral cross-section and 

    PNG
    media_image6.png
    634
    523
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    631
    564
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have formed the actuation system of Harrington modified by the torque limiter with coupling pins as taught by Davies183, in order to firmly connect the input and output shaft through the torsion spring with the preset torque load and allow for relative motion of the pins in the radially widening openings during times of excess torque under jam situations [Para 0050].
Regarding Claim 10, Harrington discloses the TRAS as claimed in claim 1. Harrington does not explicitly disclose the actuation system wherein the input shaft of the torque limiter is synchronous with the output shaft during normal use when operating levels of torque are below a torsional preload of the torque limiter.
Davies183 discloses (Fig 3 above) [Para 0047, 0049] the input shaft (56) of the torque limiter (24) is synchronous with the output shaft (50) during normal use when operating levels of torque are below a torsional preload [Para 0050] of the torque limiter (24).
. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Harrington, in view of Kortum et al. (US 6810656 B2) hereinafter referred to as “Kortum”.
Regarding Claim 11, Harrington discloses the TRAS as claimed in claim 1. Harrington does not disclose that the electric motor output shaft comprise a quill shaft.
Kortum discloses (Fig 3, 4 below) that the electric motor output shaft [Col 5, 47 – 58, Col 7, 1 – 5] comprise a quill shaft (302, 426).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have formed the actuation system of Harrington modified by the quill shaft as taught by Kortum in order to ensure that the transmission shafts driving the actuators (for e.g., in the case of the thrust reverser control using the engine exhaust of an airplane) are synchronized such that there is no relative motion between them [Col 2, 43 – 65] after a pre-determined time lag.


    PNG
    media_image8.png
    324
    577
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    410
    701
    media_image9.png
    Greyscale


Claim 12  is rejected under 35 U.S.C. 103 as being unpatentable over Harrington, in view of Howard (US 20040055850 A1) hereinafter referred to as “Howard”.
Regarding Claim 12, Harrington discloses the TRAS as claimed in claim 1. Harrington discloses the electric motor output shaft but does not explicitly show that the shaft comprises a shear neck.
Howard discloses (Fig 2 below) [Para 0031] a shaft (104) with a shear neck (106). 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have formed the actuation system of Harrington with the motor output shaft modified by the shear neck  as taught by Howard, in order to protect the critical components downstream of the motor output shaft by designing it to be the weak link (i.e., it fails first) in the situation where the torque that is being communicated to the downstream components (such as in the case of aircraft maneuvering systems) exceeds a critical value. 

    PNG
    media_image10.png
    519
    766
    media_image10.png
    Greyscale

Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Harrington, in view of  Davies183.
Regarding Claim 14, Harrington discloses TRAS (please see explanation above under 102 rejection)of claim 1. Harrington does not explicitly disclose a method of limiting torque in the TRAS comprising driving the first actuator using the electric motor.  Davies183 discloses (Fig 1 below) [Para 0003] a method of limiting torque in an actuation system [Para 0003] comprising: driving a first actuator (61) (the prior art discloses each actuator having a torque limiter, hence the “first actuator” is automatically included) using an electric motor (8) [Para 0003] (prior art cites a power drive unit which is equivalent to an electric motor); limiting a torque load from being transferred from the electric motor to the first actuator (61), using a torque limiter (611) (each actuator has a torque limiter as per cited prior art), during a failure event, wherein the torque load is limited by the torque limiter at a motor output shaft (10) [Para 0031] of the electric motor (8) where torque is being coupled from the motor output 

    PNG
    media_image11.png
    548
    706
    media_image11.png
    Greyscale

	Regarding Claim 15, Harrington in view of Davies183 discloses the method of limiting torque as claimed in claim 14. Harrington in view of Davies183 further discloses the torque load is grounded by the torque limiter (Davies183, Fig 1, 611) [Para 0050] (the cited prior discloses that the ring static structure which is attached to a second housing part and forms a static structure), during a failure event, into an airframe of an aircraft [Para 0050].
For claims 14 and 15, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the actuation system of Harrington with torque limiter at the output shaft of the motor and ground it into the frame as taught by Davies183 in .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832   


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832